DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
 
Index of Claims
Claims 1-9 and 17-20 are cancelled.
Amended claim 10, claims 11-16, 21-24 and new claims 25-27 are pending and examined herein.

Response to Arguments
Applicant’s arguments with respect to claims 10-16, 21-24 and newly added claims 25-27 have been considered but are moot because the new ground of rejection the new ground of rejection, while relying on the same prior art, addresses the newly added limitations and claims not previously treated on the merits; further consideration of amendments also involved a new ground of rejection not relying on any reference applied in the prior rejection of record. 

Specification
The disclosure is objected to because of the following informalities: “ammonia ion” appears to be a mistranslation of “ammonium ion” based on the Examiner’s understanding of the specification.  
Appropriate correction is required.

Claim Objections
Claims 10-16, 21-24 are objected to because of the following informalities: “ammonia ion” appears to be a mistranslation of “ammonium ion” based on the Examiner’s understanding of the specification.  
Claim 14 objected to because of the following informalities:  “for1hour” should read as “for 1 hour”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 11, 13, 15-16, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Publication 2010/0330425 to Lopatin et al. (from IDS of record), hereinafter referred to as “LOPATIN” in further view of Formation and Characterization of Monolithic Nanoporous Copper by Chemical Dealloying of Al--Cu Alloys. The Journal of Physical Chemistry C(113), 6694–6698 by Qi, et al. (NPL newly cited by Examiner), hereinafter referred to as “QI”.
Regarding claim 10, LOPATIN teaches a method for making an anode of a lithium-ion battery (see anodic structure in [0011/L5-12]) comprising:
placing a copper substrate (see conductive substrate disclosed in [0035/L5-12])—wherein there are structures (see conductive microstructures described in [0041/L1-2; L19-26]) that allow the copper substrate to attain a nanoporous structure—an alkaline solution comprising an ammonium ion (see immersion of the substrate in a plating bath disclosed in [0046/L9-12] where the plating bath further comprises a plating solution of ammonium salts [0050]); while LOPATIN does not specific disclose floating the nanoporous copper substrate on the surface of the alkaline solution, instead LOPATIN depicts the use of streamlining anode material production through rollers (see FIG 3) and describes the processing system as a plurality of processing chambers in [0076] to produce a continuous flexible substrate; however, it would be recognized by one having ordinary skill in the art as of the effective filing date that as the nanoporous copper substrate as described in LOPATIN (specifically the copper current collector 111 disclosed in [0035] and shown FIG 2E comprising conductive microstructures, specifically of the third type described in [0041], therein the dendritic structures can be singularly made of copper)  is of the same material (predominantly copper) as described in [0027] in specification of the instant, it would be capable of and naturally perform floating on the surface of the alkaline solution if the continuous substrate sheets had been tailored to a size and shape as required.
Therefore a prima facie case of obvious can be established between the batch process of floating a particular size and shape of the substrate on the surface of the solution as disclosed in the instant and the continuous process of contacting the substrate with the solution as disclosed in LOPATIN (see MPEP 2144.04). The desirability to remove non-copper atoms would be obvious because the process deals with copper. 
Further, LOPATIN is silent to making the nanoporous copper substrate via dealloying a copper alloy substrate however, QI is relied upon for its teaching of dealloying copper alloy being a recognized method in the art for forming nanoporous copper for characteristics of high strength/low density material in technological applications such as in fuel cells (see QI P6694/col.1 para1). One having skill in the art as of the effective filing date would appreciate the teachings of QI when forming the invention in LOPATIN because, as LOPATIN teaches the use of alloys of copper as suitable material (see LOPATIN in [0042]), QI teaches dealloying as an the advantages method of forming nanoporous copper because of its ease in modulation (see QI P6694/col.2 para1)
setting conditions wherein the nanoporous copper substrate reacts with the alkaline solution comprising ammonia ion to form composite material (see discussion of formation of passivation film in [0046/L9-12] and annealing process in [0047; 0083/L1-4]);
drying the composite material (see discussion in [0082] of using vapor jets to direct a drying vapor at the substrate after the plating process) to form nanoporous copper supported nanosheet array composite.
Regarding claim 11, LOPATIN teaches an alkaline solution comprising the ammonium ion as an ammonia solution (see additive compounds to the plating solution disclosed in [0052], i.e. ammonium peroxydisulfate and ammonium persulfate, and the addition of a pH adjusting agent disclosed in [0053], i.e. potassium hydroxide and sodium hydroxide).
Regarding claim 13, LOPATIN teaches the method of setting up conditions as involving the contact of the surface of the nanoporous copper substrate with the alkaline solution comprising ammonia ions (see immersion of the substrate in a plating bath disclosed in [0046/L9-12]; the plating bath comprising a plating solution of ammonium salts [0050]).
Regarding claim 15, LOPATIN teaches a method of drying the composite material disclosed in [0082] involving a rinse-dry station comprising one or more vapor jets directing drying vapor to the substrate. While LOPATIN does not specifically disclose a selected drying temperature and drying time, it would be recognized by one having skill in the art as of the effective filing date of the claimed invention that the drying method disclosed in LOPATIN would occur at a particular temperature and for a particular length of time.
Regarding claim 16, LOPATIN teaches a cleansing pre-wetting station disclosed in [0078] with the first plating process next thereto. While LOPATIN does not specifically disclose the cleansing of the nanoporous copper substrate before the plating processes as intended to remove an oxide later on the surface of the substrate, it would be recognized by one having ordinary skill in the art that since substrate particles in contact with air may oxidize—thereby forming an oxide layer on the surface of the substrate—and that an oxide layer on the surface of the substrate would adversely affect the ability of the solution by limiting the contact area of the substrate surface in the plating bath, LOPATIN would be motivated to cleanse the substrate of any oxide layer to maximize the substrate surface contact area.
Regarding claim 25, LOPATIN is silent to the material of the copper alloy substrate being a copper-zinc alloy or a copper-aluminum alloy however, LOPATIN does teach the invention as including alloys of copper, zinc and other suitable materials. QI further teaches the copper alloy used being a copper-aluminum alloy to produced nanoporous copper with the desirably high porosity and yield strength desired in industrial application (see 6698/col.1 para1).
Regarding claim 26, LOPATIN teaches the nanoporous copper substrate as having a thickness (see specifically the height of the conductive columnar projections from the conductive surface of the substrate in [0086] as being 15 to 30 microns or 0.015-0.030 mm, wherein 1 micron = 0.001 mm) of 0.015-0.030 mm. As the prior art teaches a thickness being 0.015-0.030 mm which is within the instant claimed range of 0.010-1 mm, the prior art further teaches the range of the instant claim. 
Regarding claim 27, LOPATIN teaches the nanoporous copper substrate (see nanoporous structure of conductive substrate [0035/L5-12; 0041/L1-2; L19-26]) as having pores sized 200 nm or less in diameter (see [0042]). As 200 nm or less disclosed in the prior art is substantially identical to the instant claimed range 20-200 nm, it would be obvious to one having skill in the art that the claimed range in instant disclosure is obvious over the prior art.

Claims 12, 14, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Publication 2010/0330425 to Lopatin et al. (from IDS of record), hereinafter referred to as “LOPATIN” in further view of Formation and Characterization of Monolithic Nanoporous Copper by Chemical Dealloying of Al--Cu Alloys. The Journal of Physical Chemistry C(113), 6694–6698 by Qi, et al. (NPL newly cited by Examiner), hereinafter referred to as “QI” as applied to claim 10 above, and further in view of US PG Publication 2016/0197352 to Blaser et al. (from IDS of record), hereinafter referred to as BLASER.
Regarding claim 12, LOPATIN teaches the alkaline solution comprising an ammonia ion (see plating solution as disclosed in [0050] comprising ammonium salt dissolved in solution), however is silent to the specific concentration of ammonia ion in solution. 
Regarding claim 14, LOPATIN teaches an annealing step to the process of forming the nanoporous copper substrate (see use of annealing chamber to form passivation film on substrate disclosed in [0083-0084; 0102]), however while disclosing a temperature and conditions in which the substrate is annealed in [0102], LOPATIN is silent to the length of time in which the substrate in annealed in the solution.
BLASER teaches a method involving pretreatment of a copper current collector of an anode in which the solution is an ammonium solution (see [0023]) wherein the ammonium solution has a concentration of 1 to 20 M and is in contact with the copper current collector for 1 to 120 minutes. BLASER further teaches that the concentration and time of immersion is dependent upon the conditions in which the composite material (malachite) can sufficiently be formed. 
Regarding claims 21 and 22, LOPATIN teaches the nanoporous copper being oxidized during the process of the nanoporous copper substrate reacting with the alkaline solution (see plating solution and additive compounds including an oxidizer disclosed in [0052]) and further teaches the surface of nanoporous copper substrate contacting the alkaline solution as being oxidized in [0052]; however LOPATIN is silent to the formation of a copper hydroxide array.
BLASER teaches the nanoporous copper as oxidized to form a copper hydroxide array (see surface layer of malachite disclosed in [0023] and further, a second solution disclosed in [0024] therein forming copper (II) hydroxide which may be in nanofiber form).
While LOPATIN is silent to the surface of the nanoporous copper substrate being exposed to air, LOPATIN does teach the use of additives such as an inhibitor (see [0064]) and a brightener (see [0068]) that controls the copper deposition process of the nanoporous copper substrate (see current collector), specifically enhancing the surface, and therein would limit the oxidation of any exposed copper substrate (see MPEP 2144.07).
Regarding claim 24, LOPATIN teaches the nanoporous copper substrate comprising a carbon reinforcement (see graphitic material in [0105]), however, is silent to the reinforcement being a carbon nanotube structure or graphene.
BLASER teaches the nanoporous copper substrate comprising a buffer layer slurry comprising graphene (see [0036-0037]). One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify LOPATIN with BLASÉR because BLASER teaches the use of graphene as being advantageous for its exfoliating conductive material quality, therein allowing improved conductivity by increasing surface area (see BLASER [0037]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Publication 2010/0330425 to Lopatin et al. (from IDS of record), hereinafter referred to as “LOPATIN” in further view of Formation and Characterization of Monolithic Nanoporous Copper by Chemical Dealloying of Al--Cu Alloys. The Journal of Physical Chemistry C (113), 6694–6698 by Qi, et al. (NPL newly cited by Examiner), hereinafter referred to as “QI” as applied to claim 10 above, and further in view of CN106229462A to LI (from IDS of record; based on abstract provided by Applicant).
Regarding claim 23, LOPATIN teaches the copper oxide nanosheet array (see copper current collector 111 disclosed in [0035] and shown FIG 2E comprising conductive microstructures, specifically of the third type described in [0041], therein the dendritic structures can be singularly made of copper) comprises a plurality of copper oxide nanosheets; however, LOPATIN is silent to the copper oxide nanosheets being perpendicular to the nanoporous copper substrate (see conductive substrate disclosed in [0035/L5-12]). 
LI teaches the copper oxide nanosheets (see cuprous oxide nanosheet in abstract) being perpendicular to the nanoporous copper substrate; one having ordinary skill in the art as of the effective filing date of the claimed invention would be motivation to modify LOPATIN with the teachings of LI to include an organized structure to streamline manufacturing and alloy for a simpler production progress (see LI abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aburada, et al. (2011). Synthesis of nanoporous copper by dealloying of Al-Cu-Mg amorphous alloys in acidic solution: The effect of nickel. Corrosion Science(53), 1627-1632.
	Teaches the formation of nanoporous copper to from Al—Cu—Mg-based amorphous precursor alloys. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723